

116 HRES 884 IH: Recognizing the global threat transnational white supremacist extremism presents to America and its interests.
U.S. House of Representatives
2020-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 884IN THE HOUSE OF REPRESENTATIVESMarch 3, 2020Mr. Rose of New York (for himself, Mr. Engel, Mr. Thompson of Mississippi, Mr. Deutch, Mr. Vargas, Ms. Slotkin, Mr. Sires, Mr. Phillips, Mr. Gottheimer, Mr. Malinowski, and Ms. Sherrill) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the global threat transnational white supremacist extremism presents to America and its interests.Whereas in August 2017, an innocent woman was killed when a white supremacist targeted a group of protestors by ramming his car into their march in Charlottesville, Virginia;Whereas in December 2017, two students were killed when a white supremacist targeted Aztec High School in Aztec, New Mexico;Whereas in October 2018, 11 worshipers of the Jewish faith were murdered when a white supremacist targeted the Tree of Life Synagogue in Pittsburgh, Pennsylvania;Whereas in August 2019, 22 people were murdered at an El Paso, Texas, shopping center when a white supremacist targeted people of Mexican heritage;Whereas in the terrorist attacks listed above the suspects had connections to foreign white supremacist extremists;Whereas in September 2019, the Department of Homeland Security published the Strategic Framework for Countering Terrorism and Targeted Violence, identifying white supremacist extremism as one of the most potent forces driving domestic terrorism and describing white supremacist extremists as part of a broader movement who can generally be characterized by hatred for immigrants and ethnic minorities, often combining these prejudices with virulent anti-Semitism and anti-Muslim views;Whereas the Department of State lists 68 groups currently on the foreign terrorist organization list and none are white supremacist groups;Whereas it is unlawful for anyone in the United States to provide material support or service in the form of property, currency, lodging, training, advice, assistance, housing, false documents or identification, equipment, weapons, explosives, personnel, or transportation to any group on the foreign terrorist organization list;Whereas designating a foreign violent white supremacist group is designated as a foreign terrorist organization would help empower law enforcement to investigate United States-based individuals connected to that foreign group;Whereas if any United States financial institution becomes aware that it possesses or controls financial assets in which a designated foreign terrorist organization has an interest, the financial institution must retain possession or control over the asset and report the funds to the Office of Foreign Assets Control of the Department of the Treasury;Whereas adding known foreign violent white supremacist groups to the foreign terrorist organization list would enable American law enforcement and other government entities to better defend the homeland and protect American interests abroad;Whereas the Nordic Resistance Movement is a transnational neo-Nazi organization with chapters in multiple countries which is avowedly anti-Semitic, anti-LGBT+, anti-immigrant, pro-white supremacy, and pro-Hitler;Whereas the Nordic Resistance Movement has been banned by the Government of Finland since 2017;Whereas in October 2018, the Trump administration published its National Strategy for Counterterrorism of the United States of America which states the white supremacist group Nordic Resistance Movement’s use of violence and intent to destabilize societies often puts Americans lives at risk;Whereas the National Action Group is a neo-Nazi organization founded in the United Kingdom and has been banned in the United Kingdom since 2016;Whereas the Trump administration’s National Strategy on Counterterrorism states that the National Action Group has engaged with like-minded groups in the United States … expanding the potential influence of its violent ideology.;Whereas, on October 16, 2019, dozens of Members of Congress urged the Department of State to add foreign violent white supremacist groups to the foreign terrorist organization list;Whereas the Atomwaffen Division is a neo-Nazi white supremacist group formed in the United States and has spread to the United Kingdom (Sonnenkrieg), Germany (AWD Deutschland), Canada (Northern Order), and the Baltic States (Feuerkrieg Division);Whereas Blood and Honour is deemed an international neo-Nazi network and Combat 18 is described as its armed branch and have carried out attacks in North America and Europe;Whereas Blood and Honour and Combat 18 have been banned by the Government of Canada since 2019; andWhereas Combat 18 was banned by the Government of Germany since January 2020: Now, therefore, be itThat the House of Representatives—(1)mourns the victims of white supremacist terrorists;(2)supports law enforcement and intelligence agencies in their endeavors to stop the scourge of white supremacist acts of terror consistent with the protection and promotion of the civil rights, civil liberties, and privacy of American citizens;(3)recognizes violent foreign and transnational white supremacist extremism as a significant threat to the United States;(4)recognizes violent foreign and transnational white supremacist extremism as a global threat that is spreading across the United States;(5)condemns transnational white supremacist extremism; and(6)urges the Secretary of State to add violent foreign white supremacist groups to the Department of State’s foreign terrorist organization list when qualifying criteria are satisfied.